 

 

ase 1:19-cv-00726-MEH Document 12/7 Filed 04/16/21 USDC Colorado Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00726-MEH

MALON DEAN TYGRETT,
Plaintiff,

v.

CITY AND COUNTY OF DENVER ACTING BY AND THROUGH THE BOARD OF
WATER COMMISSIONERS a/k/a Denver Water,

Defendant.

 

VERDICT FORM

 

We the jury, having unanimously agreed, submit the following answers to the questions
submitted by the Court:

QUESTION NO. 1: Do you find that Mr. Tygrett proved by a preponderance of the
evidence that he was disabled (as defined in Instruction No. 28) at the time Denver Water

terminated him? /
Answer: YES

vo = NOL

If you answered NO to Question No. 1, then your deliberations are complete, and you
have found for Denver Water on both of Mr. Tygrett’s claims. Please skip all remaining
questions, and sign and date this verdict form.

If you answered YES to Question No. 1, please proceed to Question No. 2.

QUESTION NO. 2: Do you find that Mr. Tygrett has proved by a preponderance of the
evidence that his disability was a motivating factor (as described in Instruction No. 30) in Denver

Water’s decision to terminate his employment?

Answer: YES i NO
 

. - umen led 04/16/21 USDC Colorado Page 2 of 3

If you answered NO to Question No. 2, then your deliberations as to the first claim
for disability discrimination are complete, and you have found for Denver Water on that
claim. Please proceed to Question No. 3.

If you answered YES to Question No. 2, then your deliberations as to the first claim
for disability discrimination are complete, and you have found for Mr. Tygrett on that claim.
Please proceed to Question No. 3.

QUESTION NO. 3: Do you find that Mr. Tyegrett proved by a preponderance of the
evidence that he requested an accommodation (as defined in Instruction No. 33) for which Denver
Water received adequate notice?

Answer: YES - NO

If you answered NO to Question No. 3, then your deliberations as to the second claim
for failure to accommodate are complete, and you have found for Denver Water on that
claim. Please skip Question No. 4.

If you answered YES to Question No. 3, please proceed to Question No. 4.

QUESTION NO. 4: Do you find that Mr. Tygrett proved by a preponderance of the
evidence that Denver Water could have reasonably accommodated Mr. Tygrett, allowing him to
perform the essential functions of his job, and Denver Water failed to do so?

Answer: YES ~~ NO_

If you answered NO to Question No. 4, then your deliberations as to the second claim
for failure to accommodate are complete, and you have found for Denver Water on that
claim.

If you answered YES to Question No. 4, then your deliberations as to the second claim

for failure to accommodate are complete, and you have found for Mr. Tygrett on that claim.

 
 

ase L.LY-CV-00/2Z0-MEH Document 1i2/ Filed 04/16/21
: ocumen led 04/16/21 USDC Colorado Page 3 of 3

NOTE:

If you answered YES to Question No. 2 OR Question No. 4, then you have found for
Mr. Tygrett on one or both claims. Please proceed to Question No. 5.

If you answered NO to Question No. 2; AND NO to Question No. 3 OR Question No.
4, your deliberations are complete, and you have found for Denver Water on both of Mr.

Tygrett’s claims. Please skip Question No. 5, and sign and date this verdict form.

QUESTION NO. 5: What is the amount of compensatory damages (as defined in
Instruction No. 36), if any, you find that Mr. Tygrett should be awarded?

$ 9 ODO 000

 

THE FOREPERSON SHOULD DATE THIS VERDICT FORM, AND EACH JUROR
SHOULD SIGN THE VERDICT FORM

Dated this |’ + day of Aer: 2021.

 

 
